DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the integral paper product" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4-6, 8, 9, 12-20 and 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swoboda et al. (US 6,740,373) [hereinafter Swoboda].
Swoboda discloses an insulated paper product (Fig. 2) comprising one paper layer (paper layer 10) and an insulating coating (coating 18) on at least one outer surface of the one paper layer, the insulating coating comprising one or more insulating materials comprising zinc oxide, zinc sulfide, aluminum oxide, hollow polymeric microsphere pigments or any mixture or combination thereof, and a binder (col. 4, line 66 to col. 6, line 7; col. 8, lines 2-15). 
Regarding claim 2, Swoboda discloses a single paper layer (Fig. 2, paper layer 10).
	Regarding claim 4, Swoboda discloses the insulating coating comprising one or more insulating materials comprising zinc oxide, zinc sulfide, or any mixture or combination thereof (col. 6, lines 1-4).
Regarding claim 5, Swoboda discloses the insulating coating comprising zinc oxide (col. 6, lines 1-4).
Regarding claim 6, Swoboda discloses the insulating coating comprising from about 50 wt% to about 99.9 wt% of the one or more insulating materials and from about 50 wt% to about 0.1 wt% of the binder (col. 10, lines 64-67).
Regarding claim 8, Swoboda discloses the binder comprising a latex binder (col. 5, line 47).
Regarding claim 9, Swoboda discloses each insulating coating independently comprising one coating layer comprising said insulating material and binder (Fig. 2, coating layer 18; col. 4, line 66 to col. 6, line 7; and col. 8, lines 14-15).

Regarding claim 13, Swoboda discloses the treatment comprising adding one or more treatment additives to the paper layer (col.10, lines 28-35 and col. 18, lines 20-50).
Regarding claim 14, Swoboda discloses the treatment comprising adding a water or grease resistant layer comprising one or more treatment additives onto the insulated paper product (col. 8, lines 16-45 and col. 10, lines 28-35).
Regarding claim 15, Swoboda discloses the insulating coating being applied over the water or grease resistant layer (claim 1).
Regarding claim 16, Swoboda discloses the water or grease resistant layer being applied onto an outer surface of the insulated paper product opposite the insulating coating (col. 8, lines 16-45 and col. 10, lines 28-35).
 Regarding claim 17, Swoboda discloses the one or more treatment additives comprising a latex binder, a styrene acrylic based dispersion, a styrene acrylic binder or any combination thereof (col. 8, lines 15-45).
Regarding claim 18, Swoboda discloses the one or more treatment additives comprising a latex binder, a styrene acrylic copolymer dispersion, a styrene acrylic polymer binder or any combination thereof (col. 8, lines 15-45).
Regarding claim 19, Swoboda discloses the insulated paper product having an overall basis weight of less than about 200 grams per square meter (col. 9, lines 10-15).
Regarding claim 20, Swoboda discloses the insulated paper product having an overall basis weight ranging from about 50 gsm to about 150 gsm (col. 9, lines 10-15).

Regarding claims 24 and 25, Swoboda discloses the paper layer comprising a paper insulating material which comprises glass bubbles (col. 13, lines 52-53; claims 25 and 36).
Regarding claim 26, Swoboda discloses the insulated paper product being molded to form a three-dimensional object (col. 9, lines 22-35).
Regarding claim 27, Swoboda discloses a storage container comprising the insulated paper product of claim 1, the storage container comprising an insulating wrapper for a food item (col. 9, lines 22-35).
Regarding claims 28 and 29, Swoboda discloses a method of using the insulated paper product of claim 1, the method comprising insulating an object via the insulated paper product, wherein the object is a food item (col. 9, lines 22-35).
Regarding claim 30, Swoboda discloses the insulated paper product comprising an insulating wrapper for a food item (col. 9, lines 22-35).


Claims 1, 3-5, 9, 10, 21, 22 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naughton et al. (WO 2004/046463) [hereinafter Naughton].
Naughton discloses an insulated paper product (Fig. 1) comprising one or more paper layers (paper layers 20, 30 and 40) and an insulating coating on at least one outer surface of the one or more paper layers, the insulating coating comprising mica and a binder (claims 1 and 4). 

	Regarding claims 4 and 5, Naughton discloses the insulating coating comprising mica (claims 1 and 4).
Regarding claim 9, Naughton discloses each insulating coating independently comprising one or more coating layers with each coating layer comprising said insulating material and binder (claims 1 and 6).
Regarding claim 10, Naughton discloses at least one insulating coating comprising two or more coating layers with each coating layer comprising the insulating material and the binder (Fig. 1; claim 6).
Regarding claim 21, Naughton discloses the insulated paper product comprising a corrugated paper product (Fig. 1).
Regarding claim 22, Naughton discloses the insulated paper product (Fig. 1) comprising a first linerboard layer comprising one or more first paper layers (layer 20), a second linerboard layer comprising one or more second paper layers (layer 30), and a fluted paper layer comprising one or more fluted paper layers (layer 40) positioned between the first linerboard layer and the second linerboard layer, and each of the first linerboard layer, the second linerboard layer, and the fluted paper layer may independently comprise insulating material therein or thereon, and the insulating coating is present on an outer surface of the first linerboard layer, an outer surface of the second linerboard layer or both (Fig. 1; claims 1 and 6).
Regarding claim 26, Naughton discloses the insulated paper product being molded to form a three-dimensional object (page 1, lines 5-33).

Regarding claims 28 and 29, Naughton discloses a method of using the insulated paper product of claim 1, the method comprising insulating an object via the insulated paper product, wherein the object is a food item (page 1, lines 5-33).
Regarding claim 30, Naughton discloses the insulated paper product comprising an insulating wrapper for a food item (page 1, lines 5-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Swoboda.
Swoboda fails to specifically teach the insulating coating comprising from about 90 wt% to about 99.9 wt% of the one or more insulating materials and from about 10 wt% to about 0.1 wt% of the binder. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulating coating in Swoboda to have from about 90 wt% to about 99.9 wt% of the one or more insulating materials and from about 10 wt% to about 0.1 wt% of the binder, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).

    Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art (Swoboda and Naughton) fail to anticipate or render obvious the distinct features recited in dependent claim 11.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781